Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 12/29/2020. Currently, claims 1-20 are pending in the application.
  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMAZAKI et al (US 20090051286 A1).

Regarding claim 1, Figure 8 of YAMAZAKI discloses a display panel comprising: 
a first substrate (10+11); 
pixels (pixel portion) arranged on the first substrate and configured to define a display area; 
a second substrate (33) facing the first substrate; 
an insulating layer (12+13+16) on the first substrate and comprising an edge that is closer to the display area than an edge of the first substrate; 
a conductive layer (621) on the insulating layer; and 
a sealing member (28) between the first substrate and the second substrate and surrounding the display area.

Regarding claim 2, Figure 8 of YAMAZAKI discloses that the display panel of claim 1, wherein the sealing member (28) directly contacts the first substrate (10+11).

Regarding claim 3, Figure 8 of YAMAZAKI discloses that the display panel of claim 1, wherein the sealing member (28) comprises an outer side surface and an inner side surface, and wherein the edge of the insulating layer (12+13+16) is between the outer side surface and the inner side surface of the sealing member in a plan view.

Regarding claim 4, Figure 8 of YAMAZAKI discloses that the display panel of claim 1, wherein at least a portion of the conductive layer (621) overlaps the sealing member (28).

Regarding claim 5, Figure 8 of YAMAZAKI discloses that the display panel of claim 4, wherein a portion of the conductive layer (621) directly contacts the sealing member (28).

Regarding claim 8, Figure 8 of YAMAZAKI discloses that the display panel of claim 1, wherein the insulating layer (12+13+16) comprises an inorganic insulating layer ([0075], [0083] and [0084]).

Regarding claim 9, Figure 8 of YAMAZAKI discloses that the display panel of claim 1, wherein the conductive layer (621) covers a side surface corresponding to the edge of the insulating layer (12+13+16).

Regarding claim 10, Figure 8 of YAMAZAKI discloses that the display panel of claim 9, wherein an edge of the conductive layer (621) extends towards the edge of the first substrate past the edge of the insulating layer (12+13+16).

Regarding claim 11, Figure 8 of YAMAZAKI discloses that the display panel of claim 1, wherein the insulating layer (12+13+16) comprises sub-layers forming a step difference (edges of 12, 13 and 16 are not vertically aligned).

Regarding claim 12, Figure 8 of YAMAZAKI discloses that the display panel of claim 1, further comprising a thin film transistor ([0079]) electrically connected to one of the pixels and comprising a semiconductor layer ([0133]) and a gate electrode (14b, [0079]), wherein the insulating layer comprises a first sub-layer (13) on the semiconductor layer and a second sub-layer (16) on the gate electrode.


Claims 1, 6, 13-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HONG et al (US 20160111478 A1).

Regarding claim 1, Figure 2 of HONG discloses a display panel comprising: 
a first substrate (101, [0030]); 
pixels (OLED area, [0051]) arranged on the first substrate and configured to define a display area (AA, [0030]); 
a second substrate (102, [0030]) facing the first substrate; 
an insulating layer (208, [0049]) on the first substrate and comprising an edge that is closer to the display area than an edge of the first substrate; 
a conductive layer (300, [0030]) on the insulating layer; and 
a sealing member (500, [0030]) between the first substrate and the second substrate and surrounding the display area.

Regarding claim 6, Figure 2 of HONG discloses that the display panel of claim 1, wherein each of the pixels comprises: a pixel electrode (211, [0051])); an emission layer (214) on the pixel electrode; and an opposite electrode (215) on the emission layer and electrically connected to the conductive layer (300).


Regarding claim 13, Figure 2 of HONG discloses a display panel comprising: 
a first substrate (101+103, [0034]); 
pixels (OLED) arranged on the first substrate, defining a display area (AA), and each comprising a pixel electrode (211, [0051]), an emission layer (214), and an opposite electrode (215); 
a second substrate (102, [0030]) facing the first substrate; 
an insulating layer (208, [0049]) on the first substrate; 
a conductive layer (400+300, [0030]) on the insulating layer, and electrically connected to the opposite electrode; and 
a sealing member (500, [0030]) between the first substrate and the second substrate, surrounding the display area, and comprising an inner side surface facing the display area, and an outer side surface that is opposite to the inner side surface, wherein an edge of the insulating layer (208) and an edge of the conductive layer (300+400) are between the inner side surface and the outer side surface of the sealing member in a plan view.

Regarding claim 14, Figure 2 of HONG discloses that the display panel of claim 13, wherein the sealing member (500) directly contacts the first substrate (101+103).

Regarding claim 16, Figure 2 of HONG discloses that the display panel of claim 13, wherein the insulating layer (208, [0049]) comprises an inorganic insulating layer.
Regarding claim 17, Figure 2 of HONG discloses that the display panel of claim 13, wherein the conductive layer (300+400) covers a side surface corresponding to the edge of the insulating layer (208).

Regarding claim 18, Figure 2 of HONG discloses that the display panel of claim 13, wherein the edge of the conductive layer (300+400, [0030]) extends towards an edge of the first substrate past the edge of the insulating layer (208, [0048]).

Regarding claim 20, Figure 2 of HONG discloses that the display panel of claim 13, further comprising a thin film transistor (TFT, [0036]) electrically connected to one of the pixels (OLED), and comprising a semiconductor layer (202, [0038]) and a gate electrode (204), wherein the insulating layer comprises a first sub-layer on the semiconductor layer and a second sub-layer on the gate electrode (considering 208 being two layers comprising an inorganic layer and organic layer, [0049]).


Claims 13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al (US 20160293883 A1).

Regarding claim 13, Figure 8 of Hong discloses a display panel comprising: 
a first substrate (10, [0068]); 
pixels (OLED, [0106]) arranged on the first substrate, defining a display area (AA, [0066]), and each comprising a pixel electrode (219, [0093]), an emission layer (220), and an opposite electrode (221); 
a second substrate (20, [0053]) facing the first substrate; 
an insulating layer (208+209+214+218, [0071] and [0089]) on the first substrate; 
a conductive layer (224, [0113]) on the insulating layer, and electrically connected to the opposite electrode; and 
a sealing member (30, [0058]) between the first substrate and the second substrate, surrounding the display area, and comprising an inner side surface facing the display area, and an outer side surface that is opposite to the inner side surface, wherein an edge of the insulating layer (208+209+214+218) and an edge of the conductive layer (224) are between the inner side surface and the outer side surface of the sealing member in a plan view.

Regarding claim 19, Figure 8 of Hong discloses that the display panel of claim 13, wherein the insulating layer(208+209+214+218, [0071] and [0089]) comprises sub-layers forming a step difference.

Regarding claim 20, Figure 8 of Hong discloses that the display panel of claim 13, further comprising a thin film transistor (TFT1, [0070]) electrically connected to one of the pixels (219, [0093]), and comprising a semiconductor layer (204) and a gate electrode (205), wherein the insulating layer comprises a first sub-layer (208+209) on the semiconductor layer and a second sub-layer (218) on the gate electrode (205).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being obvious over HONG et al (US 20160111478 A1) in view of Choi et al (US 20070170850 A1).


Regarding claim 7, Figure 2 of HONG does not teach that the display panel of claim 1, wherein the sealing member (500, [0030]) comprises SiO.sub.2.

However, Choi is a pertinent art which teaches a display panel, wherein Choi teaches that a sealing member( 430, Figure 5, [0078]) can be formed with SiO.sub.2. ([0078]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use material such as SiO.sub.2 in the sealing member of YAMAZAKI according to the teaching of Choi in order to have cheaper material such as silicon dioxide, further, it has been held to be within the general skill of a worker in the art to select a known material such as silicon or frit glass on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).


Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Hong et al (US 20160293883 A1) in view of Choi et al (US 20070170850 A1).

Regarding claim 15, Figure 8 of Hong does not teach that the display panel of claim 13, wherein the sealing member (30, [0118]) comprises SiO.sub.2.

However, Choi is a pertinent art which teaches a display panel, wherein Choi teaches that a sealing member( 430, Figure 5, [0078]) can be formed with SiO.sub.2. ([0078]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use material such as SiO.sub.2 in the sealing member (30, [0061]) of Hong according to the teaching of Choi in order to have cheaper material such as silicon dioxide, further, it has been held to be within the general skill of a worker in the art to select a known material such as silicon or glass frit on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813